DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 06/09/2020 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 2-4 include several lead lines, figures, and numerals are appear pixelated, blurred, and/or are otherwise not clear. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
An evaluation method for an impact of emission control on air quality, comprising: performing meteorological condition frequency statistics on data collected from a meteorological station, and obtaining meteorological condition frequency distribution information; acquiring pollutant concentration information, and performing a pollutant concentration distribution statistics based on the pollutant concentration information and the meteorological condition frequency distribution information, to obtain pollution concentration distribution information and pollution concentration variation information; performing a decomposition of an effect of a plurality of meteorological factors and an effect of a plurality of non-meteorological factors, according to the meteorological condition frequency distribution information, the pollution concentration distribution information and the pollution concentration variation information, to obtain meteorological and non-meteorological contribution information; and constructing a source emission control effect evaluation data set based on the meteorological condition frequency distribution information, the pollutant concentration distribution information, the meteorological and non-meteorological contribution information.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitation comprise the abstract ideas of claim 6 and claim 10.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise claim 6 is an apparatus claim and claim 10 is a computer program product claim.
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being both a mental process and mathematical process.  This can be seen in the claim limitation of “performing meteorological condition frequency statistics…obtaining meteorological condition frequency distribution information…” (see, for example, FIGS. 1-4, ¶17-32, including equations, of the instant specification), where a mental grouping is first performed, then calculations (equations) are executed.  Claim 1 additionally recites the limitations of of “performing a pollutant concentration distribution statistics…” (see, for example, FIG. 3, ¶29-32, including equations, of the instant specification), where again a mental grouping is first performed, then calculations (equations) are executed, and “performing a decomposition of an effect of a plurality of meteorological factors and an effect of a plurality of non-meteorological factors…”  (see, for example, FIGS. 1, 4; ¶17, ¶35-36, including equations, of the instant specification), which comprises the judicial exception of a mathematical process.  
What remains of the claimed method is a generic “meteorological station” (See FIGS. 1, 5; ¶17-19, ¶39, of the instant specification), data gathering steps of “data collected from the meteorological station,” (See FIGS. 1, 5; ¶17-19, ¶39, of the instant specification), “pollutant concentration information,” (See FIGS. 1, 5; ¶17-19, ¶39, of the instant specification), and a data output step of “constructing a source emission control effect evaluation data set” (See FIGS. 1, 4; ¶18, ¶39, of the instant specification), each of which is set forth at a highly generic level and which comprises an insignificant extra-solution” activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the constructed source emission control effect evaluation data set.
Under Step 2B, since the only step outside the judicial exception is generic hardware, data gathering steps and a data output step, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claims 6 and 10, does not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-5 and 7-9, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim 10 is additionally rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Claim 10 appears to recite a computer-readable storage medium carrying one or more sequences of one or more instructions, the broadest reasonable interpretation of a claim(s) drawn to a computer readable medium covers transitory propagating signals per se covering non-statutory subject matter.  A memorandum issued on January 26, 2010, from Director Kappos stated that:
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Applicant is suggested to amend claim 10 to add the limitation “non- transitory” to the claim to overcome the non-statutory subject matter rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Japanese Patent Publication JP 2005172442 A (Both a Japanese language version and English translated specification [Generated 07/12/2022] and claims are provided with this action), to Kawachi et al., discloses an evaluation method for an impact of emission control on air quality that includes performing meteorological condition frequency statistics on meteorological data, and obtaining meteorological condition frequency distribution information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864